Citation Nr: 0212354	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  01-07 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based upon 
unemployability due to service-connected disabilities (TDIU).


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from January 1979 to February 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, dated in February 2000.  


FINDINGS OF FACT

1.  The veteran's sole service-connected disability is 
cluster headaches, evaluated as 50 percent disabling.  

2.  The veteran last worked in 1995 as an ambulance driver 
and an emergency personnel person (EMT), and he has some 
college level training including training as an X-ray 
technician.

3.  The veteran's service-connected disability does not 
render him unable to secure or follow a substantially gainful 
occupation.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); see also 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.159).  The Board finds that the duties and 
obligations under the VCAA have in fact been met with regard 
to the instant claim.  Specifically, the veteran was informed 
by the RO as to the requirements to substantiate his claim in 
the Statements of the Case issued in February 2000 and July 
2001.  In April 2002, the veteran was afforded the 
opportunity to testify at a travel Board hearing at the RO 
before the undersigned member of the Board.  He was 
specifically asked whether he had additional evidence to 
submit, and he indicated there was no additional evidence.  
In addition, the hearing afforded the veteran the opportunity 
to specifically state what if any factors warranted an 
extraschedular TDIU rating in his case.  In October 2001, the 
RO contacted the veteran by letter and notified him of the 
evidence needed to establish entitlement to the benefit 
sought, and what the RO would obtain, as well as what 
evidence was needed from the veteran and what he could do to 
help with his claim.  No further assistance in this regard 
appears to be warranted.  Consequently, the Board finds that 
additional development of this matter, including development 
for a medical opinion, is not necessary.  38 U.S.C.A. § 
5103A(d)(1)) (West 1991 & Supp. 2001).  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Service connection for cluster headaches was granted 
effective December 1998 in an April 1999 rating decision.  An 
increased rating to 50 percent, effective from December 1998, 
was granted based on an appeal of the original rating 
decision.  The veteran's claim for TDIU was filed in October 
1999.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2001).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  An appeal from the initial assignment of 
a disability rating, such as this case, requires 
consideration of the entire time period involved, and 
contemplates staged ratings where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2001).

The RO has evaluated the veteran's cluster headaches at the 
50 percent rate under 38 C.F.R. § 4.71a, Diagnostic Codes 
8100 (2001).  The Board observes that Diagnostic Code 8100 
provides that a 50 percent rating is warranted where there 
are frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  A 30 percent 
rating is assigned where characteristic prostrating attacks 
occur on an average of once a month over the last several 
months.  Where characteristic prostrating attacks occur at an 
average of one in 2 months over the last several months, a 10 
percent rating is assigned.  Less frequent attacks are non-
compensable.  See 38 C.F.R. § 4.124a, Code 8100 (2001).  

The veteran maintains that he is unemployable due to his 
service-connected cluster headaches.  

As provided by the pertinent laws and regulations, the VA 
will grant a total rating for compensation purposes based on 
unemployability when the evidence shows that the veteran is 
precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2001).  If the appropriate 
rating under the pertinent diagnostic code of the rating 
schedule is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19 
(2001).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a) 
(2001).

According to the applicable laws and regulations, a total 
rating for compensation may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. Part 3, §§ 3.340, 
4.16(a) (2001).  However, a total rating based on individual 
unemployability may still be assigned to a veteran who fails 
to meet these percentage standards if he or she is 
unemployable by reason of his or her service-connected 
disability(ies).  38 C.F.R. § 4.16(b) (2001).

Specifically, the regulations provide that, in exceptional 
cases where the schedular evaluations are found to be 
inadequate, an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities may be 
approved provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2001).

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his non-service-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993); 38 C.F.R. § 3.341(a) (2001).

In Hatlestad v. Derwinski, 1 Vet. App 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits. Specifically, the 
Court indicated there was a need for discussing whether the 
standard delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  The Board is bound in its decisions by the 
regulations, the Secretary's instructions and the precedent 
opinions of the chief legal officer of VA. 38 U.S.C.A. § 
7104(c) (West 1991).

In a pertinent precedent opinion, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91.

For a veteran to prevail on a claim based on individual 
unemployability, it is necessary that the record reflect some 
factor which takes the claimant's case outside the norm of 
such a veteran.  See 38 C.F.R. §§ 4.1, 4.15 (2001).  The sole 
fact that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See 38 C.F.R. 4.16(a);  Van Hoose, 4 Vet. App. at 363.  If 
total industrial impairment has not been shown, the VA is not 
obligated to show that a veteran is incapable of performing 
specific jobs in considering a claim for a total rating based 
on individual unemployability.  See Gary v. Brown, 7 Vet. 
App. 229 (1994).

The Board observes and at the hearing it was noted that the 
veteran's 50 percent evaluation fails to meet the minimum 
criteria for consideration for entitlement to TDIU under 
38 C.F.R. § 4.16 (a), and the question thus becomes whether 
the veteran is eligible for TDIU under the provisions of 
38 C.F.R. § 4.16(b).  In this regard, the Board observes that 
the veteran has indicated that he has not worked since 1995 
and that he had completed some college and technical training 
as an X-ray technician.  He has reported that he was an 
ambulance driver and an EMT.  Additionally, the Board has 
considered the testimony from the veteran and his wife 
regarding his inability to work due to his headaches.  
Further, it has considered the VA medical records, VA 
examination reports and the private medical reports, as well 
as the fully favorable decision made by the Social Security 
Administration (SSA).  However, for the following reasons, 
the Board finds that the preponderance of the evidence is 
against the claim for TDIU.  

The aforementioned decision from SSA, dated in August 1998, 
indicated that the factors contributing to the veteran's 
disability included severe migraine headaches, depression, 
anxiety and obesity.  

Private treatment records show that the veteran has a long 
history of pain and treatment for cluster headaches.  An old 
MRI report which showed normal vascular structure 
abnormality, but did indicate complaints of headaches, was 
dated in 1991.  VA treatment records dating from prior to the 
date of the veteran's application show complaints of cluster 
headaches as well as other unrelated nonservice-connected 
problems.  A report of VA examination dated in March 1999 
indicates that the headaches occurred approximately one to 
two times per week and were severe when they occurred as well 
as resistant to medication.  Both private and VA treatment 
records indicated the veteran's complaint that the headaches 
were debilitating and resistant to prescribed medications.  
Counseling notes from an addiction therapist record 
complaints of cluster headaches.  

Additional treatment notes from a VA drug treatment 
counseling unit show that diagnoses in May 2000 included 
opiate dependence and vascular headaches.  The veteran 
reported his stress from an outside investigation was 
worsening his headaches in August 2000.  

As such, given the veteran's 50 percent disability evaluation 
and the lack of probative evidence that he is precluded from 
work due to his service-connected headaches, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to TDIU under 38 C.F.R. § 4.16(b).  There is 
no medical or vocational evidence of record supporting the 
contention that service-connected disability renders him 
unable to secure or follow a substantially gainful 
occupation.  Social Security records show medical treatment 
consistent with the history of headaches but do not suggest 
total disability due to headaches at present and are of 
minimal probative value.  In fact, they suggest that the 
headaches alone are not so significantly disabling that they 
render the veteran disabled under SSA standards.  Finally, 
the mere fact that the veteran is not working, as he has 
candidly testified to, and has not worked for many years does 
not equate to a showing of disability due to service-
connected disability.  The 50 percent rating is an 
acknowledgment of a severe disability that has an impact on 
the ability to perform work-related activity.  There is an 
absence of probative evidence showing that the veteran is 
unable to perform work-related activity due solely to his 
service-connected disorder.  The medical evidence 
overwhelmingly suggests a definite residual functional 
capacity as opposed to an inability to work due to the 
headaches.  Therefore, considering the entirety of the 
record, the Board finds that the criteria for entitlement to 
TDIU have not been met.


ORDER

Entitlement to a total disability rating based upon 
unemployability due to service-connected disabilities (TDIU) 
is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

